Title: From Alexander Hamilton to James McHenry, 5 March 1800
From: Hamilton, Alexander
To: McHenry, James

N Y. March 5th 1800
Sir
I have received your letters of the twenty seventh of February, and of the third of March.
You mention that it will, probably, be thought expedient to suspend the filling of vacancies which may have been occasioned by staff appointments, or other causes. If, indeed, the disbandment of the additional regiments be an event which is expected very shortly to take place, the thing will be perfectly proper; but, unless this is the case, I could wish the vacancies supplied without delay since nothing tends so directly to create inconvenience as the omission of measures which are requisite to the complete organization of the several corps.
The necessary communication shall be made to the Quarter Master General respecting Captain Shaumberg. Should this Gentleman be appointed as Brigade Quarter Master he will be stationed where he can render most service to the brigade to which he may be attached.
If the additional regiments are disbanded it will, doubtless, be proper to appoint such officers of merit, as may feel disposed for it, to the vacant second Lieutenancies in the old establishment. I should not recommend the going further, as it would break in upon the established rules of military promotion, and would involve injustice to the officers of the old regiments especially as they did not profit in the way of promotion from the augmentation of the army.
S of War

